DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 16-24 & 31-33 are pending and rejected.
Claims 1-15, 25-30 & 34-35 are canceled.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 32, Claim 32 recites the limitation “using an algorithm to correct for distortions caused by the lens [emphasis added]” on Line 3. While Applicant is permitted to claim a genus (i.e., an algorithm), a representative number of species must be sufficiently described to satisfy the written description requirement as required by 35 U.S.C. § 112(a) (see MPEP § 2163(II)(A)(3)(ii)).
In this instant case, the algorithm as claimed is only mentioned once in the Applicant’s disclosure, on Para. [0020], which appears to be a recitation of Claim 32, and does not provide any species to “adequately reflect the… diversity of the claimed genus” (see MPEP § 2163(II)(A)(3)(ii)). Therefore, Examiner concludes that the genus (i.e., the algorithm) was not adequately supported by Applicant’s disclosure and which does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19 & 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatase et al. (hereinafter "Hatase") (US 2015/0359420).
Regarding Claim 16, Hatase discloses an endoscopic device (Fig. 1, an endoscope 1; [0035]), comprising:
a flexible shaft (Fig. 1, an insertion portion 11 comprising a bending portion 5; [0036]) extending distally from a handle (Fig. 1, the insertion portion 11 extends from a grip part 2; [0036]) which, during use remains outside a living body (Fig. 1, the grip part 2 remains outside a body when in use; [0038]), the shaft comprising a pull wire (Fig. 4, a torque tube 21; [0048]) extending therethrough from the handle (Fig. 4, the torque tube 21 extends from the grip part 2 through to the insertion portion 11; [0048]);
a distal tip (Fig. 4, a hard part 6 comprising an imaging unit 6a; [0036]) rotatably coupled to a distal end of the shaft (Fig. 4,the imaging unit 6a of the hart part 6 is rotatably coupled to a free end 5b of the bending portion 5 of the insertion part 11; [0043] & [0091]), the distal tip comprising an imager (Fig. 4, an imaging unit 6a; [0036]) directed distally from a distal face of the distal tip (the imaging unit 6a directed and disposed distally from a distal portion of the hard part 6; see Fig. 6B), the imager including an imager chip (Fig. 7, an CCD chip 62; [0097]) and a lens (Fig. 7, a lens unit 61; [0097]), a distal end of the pull wire (Fig. 6A, a shaft coupling engaging portion 21a; [0072]) being coupled to the distal tip (Fig. 6A, the shaft coupling engaging portion 21a is coupled to the hard part 6 via a shaft coupling-engaged portion 6f; [0072]); and
an actuation mechanism (Fig. 1, a second operation part 2b; [0076]) coupled to a proximal end of the pull wire (Figs. 2 & 4, the second operation part 2b is coupled to a proximal end of the torque tube 21; [0076]) so that, actuation of the actuation mechanism, pulls the pull wire proximally through the shaft rotating the distal tip relative to the shaft to alter a field of view of the imager (Figs. 1 & 5, the second operation part 2b rotates the torque tube 21 thereby moving the torque tube 21 proximally to rotate (i.e., tilt) the imaging unit 6a of the hard part 6 relative the bending portion 5 to alter a field of view of the imaging unit 6a; [0043], [0074] & [0076]).
Regarding Claim 19, Hatase discloses the device of Claim 16. Hatase further discloses wherein the distal tip moves laterally relative to a longitudinal axis of the shaft (Fig. 6B, the imaging unit 6a of the hard part 6 rotates about a rotary axis AX4 thereby moves laterally relative to a longitudinal axis Ax5 of the insertion portion 11; [0074]).
Regarding Claim 31, Hatase discloses a method (Fig. 1, a method of performing laparoscopic surgery; [0038]), comprising:
inserting into a target site within a living body an endoscopic device (Fig. 1, an endoscope 1 is inserted into an abdomen of a human; [0035]), the device comprising a handle (Fig. 1, a grip part 2; [0036]), a flexible shaft (Fig. 1, an insertion portion 11 comprising a bending portion 5; [0036]) extending distally from the handle (Fig. 1, the insertion portion 11 extends from the grip part 2; [0036]) and including a pull wire (Fig. 4, a torque tube 21; [0048]) extending therethrough (Fig. 4, the torque tube 21 extends from the grip part 2 through to the insertion portion 11; [0048]), a distal tip rotatably coupled to a distal end of the shaft (Fig. 4, a imaging unit 6a of a hart part 6 is rotatably coupled to a free end 5b of the bending portion 5 of the insertion part 11; [0043] & [0091]), an imager (Fig. 4, an imaging unit 6a; [0036]) directed distally from a distal face of the distal tip (the imaging unit 6a directed and disposed distally from a distal portion of the hard part 6; see Fig. 6B) including an imager chip (Fig. 7, an CCD chip 62; [0097]) and a lens (Fig. 7, a lens unit 61; [0097]), and an actuation mechanism (Fig. 1, a second operation part 2b; [0076]) coupled to a proximal end of the pull wire (Figs. 2 & 4, the second operation part 2b is coupled to a proximal end of the torque tube 21; [0076]); and
actuating the actuation mechanism to pull the pull wire proximally through the shaft to rotate the distal tip relative to the shaft to alter a field of view of the imager (Figs. 1 & 5, the second operation part 2b rotates the torque tube 21 thereby moving the torque tube 21 proximally to rotate (i.e., tilt) the imaging unit 6a of the hard part 6 relative the bending portion 5 to alter a field of view of the imaging unit 6a; [0043], [0074] & [0076]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Watson (US 2021/0183025).
Regarding Claim 17, Hatase discloses the device of Claim 16. Hatase fails to explicitly disclose wherein the lens is a fish eye lens for wide angle viewing.
However, Watson teaches an endoscopic device (a stereoscopic endoscope; [0032]), comprising:
an imager (a camera of the stereoscopic endoscope; [0034]) including a lens (a lens of the stereoscopic endoscope; [0043]); and
wherein the lens is a fish eye lens for wide angle viewing (the lens of the stereoscopic endoscope is a fish eye lens; [0043]).
The advantage of the fish eye lens is to provide the operator with a wider field of view (Watson; [0026]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lens unit as disclosed by Hatase, with the fish eye lens taught by Watson, to provide the operator with a wider field of view (Watson; [0026]).
Regarding Claim 32, Hatase discloses the method of Claim 31. Hatase fails to explicitly disclose wherein the lens is a fisheye lens for wide angle viewing, and the method further comprising: using an algorithm to correct for distortions caused by the lens.
However, Watson teaches a method (Fig. 6, a process 600 for distortion correction of endoscopic images; [0064]), comprising:
inserting into a target site within a living body an endoscopic device (inserting a stereoscopic endoscope into a surgical site within a body of a patient; [0030] & [0032]), the device including an imager (a camera of the stereoscopic endoscope; [0034]) including a lens (a lens of the stereoscopic endoscope; [0043]), wherein the lens is a fisheye lens for wide angle viewing (the lens of the stereoscopic endoscope is a fish eye lens; [0043]); and
using an algorithm to correct for distortions caused by the lens (Fig. 6, applying 630 a distortion correction to images captured by the camera of the stereoscopic endoscope with the fish eye lens; [0067]).
The advantage of the fish eye lens and subsequent distortion correction is to provide the operator a wider field of view which is a true representation of the surgical scene (Watson; [0026]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lens unit and modify the method as disclosed by Hatase, with the fish eye lens and include an associated distortion correction taught by Watson, to provide the operator a wider field of view which is a true representation of the surgical scene (Watson; [0026]).
Claims 18, 20-22, 24 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Sanders et al. (hereinafter "Sanders") (US 2008/0108869).
Regarding Claims 18 & 20-22, Hatase discloses the device of Claim 16. Hatase further discloses wherein the pull wire extends out of the shaft via a working channel (Fig. 5, the torque tube 21 extends out of a hollow portion 5c of the bending portion 5 of the insertion portion 11; [0078]).
Hatase fails to explicitly disclose wherein the distal tip further comprises a proximal hinge sized and shaped to be coupled rotatably within a cylindrical slot at the distal end of the shaft and two slanted portions adjacent to a cylindrical portion of the hinge and angled relative to the distal face of the distal tip; wherein the shaft further comprises two slanted portions adjacent to the cylindrical slot, the slanted portions being angled relative to a plane perpendicular to a longitudinal axis of the shaft and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip; and wherein the pull wire extends out of the slanted portions of the shaft via a working channel.
However, Sanders teaches an endoscopic device (Fig. 26, an optical device; [0186]), comprising:
a flexible shaft (Fig. 26, a flexible shaft 274; [0186]), the shaft comprising a pull wire (Fig. 26, a pull wire (not shown); [0189]);
a distal tip (Fig. 26, a camera housing 271; [0186]) rotatably coupled to a distal end of the shaft (Fig. 26, the camera housing 271 is rotatably coupled to a shaft tip 272 of the flexible shaft 274; [0186]), a distal end of the pull wire being coupled to the distal tip (Fig. 27, a distal end of the pull wire (not shown) is coupled to the camera housing 271 via a pull wire mounting feature 282; [0189]);
wherein the distal tip further comprises a proximal hinge (Fig. 27, a hinge member 270; [0189]) sized and shaped to be coupled rotatably within a cylindrical slot at the distal end of the shaft (Fig. 27, the hinge member 270 is sized and shaped to be rotatably coupled to a cylindrical pocket 276 of the shaft tip 272; [0187]);
wherein the distal tip further comprises two slanted portions adjacent to a cylindrical portion of the hinge (Figs. 27 & 29, two chamfered surfaces on a proximal face of the camera assembly 271 are disposed adjacent to a cylindrical projection 275 of the hinge member 270; [0193]) and angled relative to a distal face of the distal tip (the two chamfered surfaces are angled relative to a distal face of the camera assembly 271; see Figs. 26 & 27);
wherein the shaft further comprises two slanted portions adjacent to the cylindrical slot (Figs. 27 & 28, two chamfered surfaces on a distal surface of the shaft tip 272 are disposed adjacent to the cylindrical pocket 276; [0193]), the slanted portions being angled relative to a plane perpendicular to a longitudinal axis of the shaft (the two chamfered surfaces are angled relative to a plane perpendicular to a longitudinal axis of the flexible shaft 274; see Fig. 27) and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip (Figs. 26 & 27, the two chamfered surfaces of the shaft tip 272 correspond to the two chamfered surface of the camera assembly 271 to increase an available rotation of the camera assembly 271; [0193]); and
wherein the pull wire extends out of the slanted portions of the shaft via a working channel (Fig. 27, the pull wire (not shown) extends out of an upper chamfered surface of the two chamfered surfaces of the shaft tip 272 via a pull wire lumen 281; [0189]).
The advantage of the hinge coupling with corresponding slanted portions is to increase the rotational range of the distal tip (Sanders; [0193]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the rotatable coupling between the distal tip and the shaft as disclosed by Hatase, to include the hinge coupling with corresponding slanted portions taught by Sanders, to increase the rotational range of the distal tip (Sanders; [0193]).
Regarding Claim 24, Hatase discloses the device of Claim 16. Hatase fails to explicitly disclose a light source on the distal face of the distal tip.
However, Sanders teaches an endoscopic device (Fig. 1, an optical device 10; [0122]), comprising:
a flexible shaft (Fig. 1, a flexible shaft 12; [0122]);
a distal tip (Fig. 1, a camera assembly 16; [0122]); and
a light source on a distal face of the distal tip (Figs. 2 & 3, a light source 52 on a distal face of the camera assembly 16; [0135]).
The advantage of the distal light source is to enhance images taken during use (Sanders; [0136]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hard part as disclosed by Hatase, to include the distal light source taught by Sanders, to enhance images taken during use (Sanders; [0136]).
Regarding Claim 33, Hatase discloses the method of Claim 31. Hatase fails to explicitly disclose wherein the distal tip has slanted portions angled relative to the distal face of the distal tip and the shaft has slanted portions angled relative to a plane perpendicular to a longitudinal axis of the shaft and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip.
However, Sanders teaches an endoscopic device (Fig. 26, an optical device; [0186]), comprising:
a flexible shaft (Fig. 26, a flexible shaft 274; [0186]), the shaft comprising a pull wire (Fig. 26, a pull wire (not shown); [0189]);
a distal tip (Fig. 26, a camera housing 271; [0186]) rotatably coupled to a distal end of the shaft (Fig. 26, the camera housing 271 is rotatably coupled to a shaft tip 272 of the flexible shaft 274; [0186]), a distal end of the pull wire being coupled to the distal tip (Fig. 27, a distal end of the pull wire (not shown) is coupled to the camera housing 271 via a pull wire mounting feature 282; [0189]);
wherein the distal tip has slanted portions angled relative to a distal face of the distal tip (Fig. 27, two chamfered surfaces on a proximal face of the camera assembly 271 are angled relative to a distal face of the camera assembly 271; [0193]); and
wherein the shaft has slanted portions angled relative to a plane perpendicular to a longitudinal axis of the shaft (Fig. 27, two chamfered surfaces on a distal surface of the shaft tip 272 are angled relative to a plane perpendicular to a longitudinal axis of the flexible shaft 274; [0193]) and corresponding to the slanted portions of the distal tip to increase a range of angulation of the distal tip (Figs. 26 & 27, the two chamfered surfaces of the shaft tip 272 correspond to the two chamfered surface of the camera assembly 271 to increase an available rotation of the camera assembly 271; [0193]).
The advantage of the corresponding slanted portions of the distal tip and the flexible shaft is to increase the rotational range of the distal tip (Sanders; [0193]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal tip and the shaft as disclosed by Hatase, to include the corresponding slanted portions taught by Sanders, to increase the rotational range of the distal tip (Sanders; [0193]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (hereinafter "Hatase") (US 2015/0359420) in view of Sanders et al. (hereinafter "Sanders") (US 2008/0108869) as applied to Claim 22 above, and further in view of Sheng et al. (hereinafter "Sheng") (US 2020/0254230).
Regarding Claim 23, Hatase, as previously modified by Sanders, discloses the device of Claim 22. Hatase, as previously modified by Sanders, fails to explicitly disclose wherein the working channel is also an irrigation channel.
However, Sheng teaches an endoscopic device (Fig. 1, a catheter 1 for an endoscope channel; [0029]), comprising:
a shaft (Fig. 1, a tubular body of the catheter 1; [0032]) the shaft comprising a wire extending therethrough (Fig. 1, a wire 21; [0029]);
wherein the wire extends through a working channel (Fig. 1, the wire 21 extends through a lumen of the catheter 1; [0029]); and
wherein the working channel is also an irrigation channel (Fig. 1, the lumen of the catheter 1 receives the wire 21 and liquid; [0029]).
The advantage of the shared wire/irrigation lumen is to reduce the diameter of the catheter and allow the catheter to be inserted into narrow body lumens (Sheng; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hollow portion as disclosed by Hatase, as previously modified by Sanders, to be the shared wire/irrigation lumen taught by Sheng, to reduce the diameter of the catheter and allow the catheter to be inserted into narrow body lumens (Sheng; [0029]).
Response to Arguments
Applicant’s arguments, see Page 7, filed May 24, 2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings and specification.
The objections to the drawings have been withdrawn.
Applicant’s arguments, see Page 7, filed May 24, 2022, with respect to the objection to Claim 33 have been fully considered and are persuasive in light of amendments to Claim 33.
The objection to Claim 33 has been withdrawn.
Applicant’s arguments, see Page 7, filed May 24, 2022, with respect to the rejection under 35 U.S.C. § 112(a) of Claim 32 have been fully considered and are not persuasive.
In response to Applicant's arguments that one skilled in the art would understand the use of algorithms to correct distortions caused by the lens thereby "enabl[ing] those skilled in the art to make use of this claimed subject matter [emphasis added]" and thus satisfies the written description requirement, Examiner respectfully disagrees.
Specifically, Claim 32 is rejected under the written description requirement of 35 U.S.C. § 112(a) as failing to convey that the inventor(s) had possession of the algorithm, and is not rejected under the enablement requirement of 35 U.S.C. § 112(a) as failing to enable one skilled in the art to make and/or use the invention. As such, whether the Applicant’s specification enables one skilled in the art to make use of the claimed algorithm is irrelevant. Even if, however, Applicant had argued that one skilled in the art would have known algorithms that could have corrected for lens distortion, Applicant’s specification must explain how (i.e., possess a specific algorithm) the lens distortion was corrected to convey possession of the claimed algorithm (see MPEP § 2161.01(I)). Therefore, the fact that correction algorithms were known at the time the application was filed is not sufficient to reasonably convey to one skilled in the art that the Applicant, at the time the application was filed, had possession of the claimed algorithm.
NOTE: Examiner suggests Applicant amend Claim 32 to read “The method of claim 31, wherein the lens is a fisheye lens for wide angle viewing, further comprising: ing for distortions caused by the lens”, to overcome this 112(a) rejection.
Applicant’s arguments, see Page 8, filed May 24, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 31-33 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 31-33 have been withdrawn.
Applicant’s arguments, see Pages 8-11, filed May 24, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 16-24 & 31-33 have been fully considered and are not persuasive.
In response to Applicant’s arguments that the distal tip of Hatase does not rotate relative to the shaft of Hatase, Examiner respectfully disagrees. As indicated above, the hard part 6 of Hatase (analogous to Applicant’s distal tip) comprises an imaging unit 6a. The imaging unit 6a of Hatase, however, does rotate (i.e., tilts) relative to the bending portion 5 of Hatase (analogous to Applicant’s shaft). Specifically, after the bending portion 5 has been curved to 90°, the imaging unit 6a is further tilted between 0° to 90° relative to the bending portion (Hatase; [0043]) enlarging the viewing angle to between 0° (i.e., the bending portion 5 is curved by 0° and the imaging unit 6a is tilted by 0°) to 180° (i.e., the bending portion 5 is fully curved by 90° and the imaging unit 6a is further fully titled by 90°) “without increasing the curving angle of the bending portion 5” (Hatase; [0043]). Therefore, Hatase does disclose that the imaging unit 6a part of the hart part 6 rotates relative to the bending portion 5 and is rotatably coupled to the bending portion 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795